Citation Nr: 1820567	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  07-11 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to separate compensable evaluations for service-connected recurrent pancreatitis with gastroesophageal reflux disease (GERD).  

2.  Entitlement to service connection for fibromyalgia/rheumatoid arthritis.

3.  Entitlement to a disability, manifested by bilateral hip pain, other than fibromyalgia.    

4.  Entitlement to service connection for a liver disability, to include as secondary to medications required for service-connected disabilities.  

5.  Entitlement to service connection for radiculopathy of the left lower extremity associated with service-connected degenerative disc and joint disease of the lumbar spine.  

6.  Entitlement to an initial rating in excess of 10 percent for degenerative disc and joint disease of the lumbar spine, prior to March 13, 2015, and in excess of 20 percent thereafter.  

7.  Entitlement to an increased rating for GERD and recurrent pancreatitis, evaluated 60 percent disabling.  

8.  Entitlement to an increased rating for status post left ulnar nerve laceration with repair and subsequent neurolysis and epicondylectomy with mild limitation of motion of the left wrist and elbow, evaluated as 10 percent disabling, prior to July 5, 2011, and as 30 percent disabling thereafter.  

9.  Entitlement to an increased rating for residuals of a right shoulder injury with limitation of motion at the shoulder level, currently evaluated as 20 percent disabling.  

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from February 1987 to March 1989 and from June 1994 to April 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO) rating decisions in June 2005 and March 2006, and from April 2011 and February 2013 rating decisions from the RO in Phoenix, Arizona.  

This claim was previously before the Board in November 2015, at which time it was remanded for additional development.  With the exception of the matter discussed herein, additional development is required to achieve substantial compliance with this remand.  See Stegall v. West, 11 Vet. Ap. 268 (1998).

The issues of entitlement to service connection for fibromyalgia/rheumatoid arthritis; bilateral hip pain, other than fibromyalgia; a liver disability, radiculopathy of the left lower extremity, and entitlement to an increased rating for degenerative disc and joint disease of the lumbar spine, recurrent pancreatitis with GERD, status post left ulnar nerve laceration, and residuals of a right shoulder injury, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's GERD caused symptoms including abdominal pain.

2.  The Veteran's recurrent pancreatitis caused four to seven attacks of abdominal pain per year with good remission between attacks.  


CONCLUSION OF LAW

Separate evaluations for recurrent pancreatitis and GERD are denied as a matter of law.  38 U.S.C. §§ 1155, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2017)  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Separate Compensable Ratings for GERD and Pancreatitis

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 will not be combined with each other.  Rather, these diseases of the digestive system, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  They are to be assigned a single disability rating based on the predominant disability picture, with elevation to the next higher level where the severity of the overall disability picture warrants.  38 C.F.R. §§ 4.113, 4.114 (2017).  To do otherwise would amount to impermissible pyramiding, or the assignment of multiple separate ratings for the same symptoms of disability.  38 C.F.R. § 4.114.

The Veteran's symptoms for GERD and pancreatitis overlap, and therefore separate compensable ratings are not warranted.  In April 2000, the Veteran was service-connected for GERD due to treatments during service which showed symptoms of abdominal pain.  At his June 1999 VA examination, the examiner noted that the Veteran got pain in his abdomen after eating.  In July 2002, the Veteran was service connected for pancreatitis, as the medical evidence showed that the Veteran was treated four times during the year for attacks of abdominal pain with good remission between attacks.  

In April 2006 correspondence the Veteran asserted that GERD and pancreatitis are two different diseases of the digestive system with many secondary side effects.  However, the regulations make an explicit finding that Diagnostic Codes 7346 and 7347 will be assigned a single evaluation under the diagnostic code which reflects the predominant disability picture, thereby avoiding violating the rule against pyramiding.  38 C.F.R. § 4.14.  While the diseases may be different, they both affect the digestive system with similar symptoms.  Therefore, the Board finds that separate compensable evaluations for service-connected GERD and recurrent pancreatitis are not warranted.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.


ORDER

Separate compensable evaluations for GERD and recurrent pancreatitis are denied.


REMAND

Pursuant to the Board's November 2015 remand, the RO provided the Veteran with VA examinations in December 2016 and also obtained additional evidence, but did not readjudicate the claims or provide him and his representative with a supplemental statement of the case (SSOC) as instructed in the remand.  

Under 38 C.F.R. § 19.31(c), the RO is to issue an SSOC when, pursuant to a Board remand, it develops evidence or cures a procedural defect.  The only exceptions allowed for by the regulation are if: (1) the only purpose of the remand is to assemble records previously considered by the agency of original jurisdiction and properly discussed in a prior SOC or SSOC, or (2) the Board specifies in the remand that a SSOC is not required.  

When additional evidence is received by the RO after issuance of an SOC or an SSOC but prior to the transfer of records to the Board, an SSOC will be furnished unless the additional evidence received duplicates evidence previously of record or the additional evidence is not relevant to the issue on appeal.  38 C.F.R. § 19.37 (2017).  

Aside from the issuance of an SSOC, further evidentiary development is also necessary as discussed below.

Liver Disability

Regarding the Veteran's claim for entitlement to service connection for a liver disability, to include as secondary to medications required for service-connected disabilities, a VA examination was performed in December 2016.  However, the examiner's opinions were inadequate, as the examiner provided a negative nexus opinion with regards to causation but did not offer an opinion as to aggravation.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).    

Lumbar Spine and Residuals of a Right Shoulder Injury

The Veteran's last VA examination for his back was in March 2015 and the last VA examination for his right shoulder was in August 2011.  It does not appear that any passive, weight-bearing or nonweight-bearing range of motion testing was conducted during those exams.  Consequently, the Board must remand the claims in order for another VA examination to be accomplished.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing). 

In Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court also noted that for a joint examination to be adequate, the examiner "must express an opinion on whether pain could significantly limit" a veteran's functional ability, and that determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Furthermore, the Court stated that the examiner must "obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment [resulting from flare-ups] from the veterans themselves."  Sharp, 29 Vet. App. at 34.  The examiner must also "offer flare opinions based on estimates derived from information procured from relevant sources, including the lay statements of veterans," and the examiner's determination "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Id. at 10.

Left Lower Extremity Radiculopathy

As the Veteran's medical records establish a diagnosis of left lower extremity radiculopathy, and there is an indication, through assertions of the Veteran, that the disabilities may be related to service, a medical examination with an opinion is necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 70 (2006).  As the back disability has been remanded for an examination, the examination report may contain relevant information regarding associated neurologic impairment.

Recurrent Pancreatitis with GERD

The Veteran last received a VA examination in March 2005 for his recurrent pancreatitis.  After filing a timely notice of disagreement, he submitted a Substantive Appeal, VA Form 9, in March 2007 and stated that his Lap Nissen was now failing and his esophagus was also loosening up.  Where a Veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

TDIU

Regarding the claim for entitlement to a TDIU, this issue is intertwined with the claims remanded herein.  Accordingly, the Board will defer adjudication at this time.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA liver examination by an appropriate medical professional.  The claims file must be made available to the examiner.

The examiner is asked to opine as to whether it is at least as likely as not (50 percent probability or greater) that a liver disability is related to service, or aggravated by any service-connected disability, which are: recurrent pancreatitis with GERD; status post left ulnar nerve laceration with repair and subsequent neurolysis and epicondylectomy with mild limitation of motion of the left wrist and elbow; residuals of left ankle arthroscopy with limitation of motion; residuals of a right shoulder injury with limitation of motion at the right shoulder level; degenerative disc and joint disease of the lumbar spine; and/or required medications for the service-connected disabilities.  

Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

If the examiner finds that the Veteran's liver disability has been permanently aggravated/worsened by his service-connected conditions or their medications, the degree of worsening should be identified.  

The examiner should consider all evidence, including lay statements, medical records, and other medical opinions of record.  Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.

2.  Schedule the Veteran for a VA examination so as to determine the current severity of his back disability and right shoulder disability.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must be performed. 

The back and shoulder must be tested in both active and passive motion, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also request the Veteran identify extent of his functional loss during a flare-ups and after time and, if possible, offer range of motion estimates based on that information for both his back and right shoulder.  If the examiner is unable to provide an opinion on the impact of flare-ups on the Veteran's range of motion, he/she should indicate whether this inability is due to lack of knowledge among the medical community or based on the lack of procurable information. 

Thereafter, the VA examiner is asked to determine the impact, if any, of the Veteran's back disability and right shoulder disability has on his ability to secure or follow a substantially gainful employment.  

3.  Schedule the Veteran for a VA examination to determine the current severity of service-connected recurrent pancreatitis with GERD.  The claims file must be made available to the examiner and any indicated diagnostic tests and studies must be accomplished.  

4.  Readjudicate the issues remaining on appeal.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be furnished an SSOC and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


